ORDER

PER CURIAM.
AND NOW, this 2nd day of March, 2004, the Petition for Allowance of Appeal is hereby GRANTED, LIMITED to the following issues:
Where a statute provides that it is unlawful for any person to refuse to produce identification upon request of a game officer in performance of any duty required by the Game Code, is the statute unlawful on its face in violation of the Fourth Amendment of the United States Constitution because the statute does not require that the game officer have reasonable suspicion?
*253Do the circumstances prevailing in the setting of game and wildlife regulation warrant a lower constitutional threshold to support investigatory activity on the part of game officers, and, in particular, the activity authorized by 34 Pa.C.S. § 904, than would otherwise pertain to more general police investigative activity?